Citation Nr: 1110019	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with mild degenerative arthritis of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In the February 2011 Informal Hearing Presentation, the Veteran's representative argued that the Veteran reported an increase in the severity of his service-connected back disorder since his most recent VA examination performed in September 2008.  Under these circumstances, the RO must schedule the Veteran for the appropriate VA examination to ascertain the current severity of this condition.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected lumbar strain with mild degenerative arthritis of the thoracic and lumbar spine since March 2009.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  In addition, regardless of the Veteran's response, the RO must obtain the Veteran's updated treatment records from the VA medical centers in Cincinnati and Eastgate, Ohio, from March 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must make arrangements for the Veteran to be afforded the appropriate VA examination(s) to determine the nature and extent of his service-connected lumbar strain with mild degenerative arthritis at the thoracic and lumbar spine.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.  All indicated testing must be conducted, including a thorough neurological examination.  The examiner must fully describe all manifestations of the Veteran's lumbar strain with mild degenerative arthritis at the thoracic and lumbar spine, to include range of motion studies and any neurological symptoms.  The extent of any incoordination, weakened movement and/or excess fatigability on use as a result of the Veteran's service-connected lumbar strain with mild degenerative arthritis at the thoracic and lumbar spine must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, pain and/or excess fatigability on use must be assessed in terms of additional degrees of limitation of motion of the lumbar degenerative disc disease.  The examiner must specifically state whether any neurologic symptoms found are caused by the Veteran's service-connected lumbar strain with mild degenerative arthritis at the thoracic and lumbar spine.  The examiner must also specifically state whether any neurologic symptoms found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must provide a complete rationale for all conclusions reached and the report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

